El Juez Asociado Se. Wolf,
emitió la opinión del Tribunal.
El presente es nn recurso de apelación interpuesto contra una sentencia dictada por la Córte de Distrito de Hu-macao, la demandante alegó en su solicitud para el inter-dicto, que los demandados fabricaban una nueva casa, y que dicha obra nueva ó construcción le perjudicaba. á ella, la demandante, puesto que le privaba de una ser-vidumbre indispensable al servicio y salidas de su casa, del cual se había hecho uso durante tiempo inmemorial. La Corte inferior no concedió el interdicto, y dictó la si-guiente sentencia:
“Senteeia. — En la ciudad de Humaeao á treinta de Abril de mil novecientos tres. — Visto en juicio oral y público el juicio de inter-dicto de obra nueva establecido por el Lodo. Don Rafael Arce Rollet, á nombre de Dona Dolores Giménez Cruz 'asistida de su esposo Don Nicolás' Quiñones Cabezudo, .contra Doña Josefa-, -Doña Blanca, Don Fernando, Don Lorenzo Guarch y Ríos, y Don Fernando Giménez Guarcli como componentes de la Sucesión Guarch y -Ríos, representando el último á su madre Doña Julia y están-dolo todos por Don José del Carmen Giménez como padre legítimo de Don Fernando Jiménez Guareh y -como tutor dativo de los de-más á quien ha dirigido el Ledo. Don Pedro de Aldrey y Mon-tolio. — 1.—Resultando:—que en treinta de Marzo del comiente año Doña Dolores.Jiménez Cruz asistida de su esposo Don Nicolás Qui-ñones Cabezudo, por medio de su letrado -acudió á este Tribunal formulando demanda .de interdicto de obr-a nueva contra los com-ilón entes de la Sucesión Guarch, representados por el tutor Don José del Carmen Jiménez, que fundó en que la dicha Sucesión, es-estaba levantando una pared de manipostería para a-mplir la fábri-ca de una casa que construye en la calle de Beta-nces de la Ciu-dad'de Caguas, frente al Parque Central, la cual pared se cops-*136fruía; siii respetar la parte dé- terreno que -corresponde á la Sra. demandante en el callejón -que separa su casa de la que está en fábrica, cosa que le perjudica- porque le priva de un-a servidumbre indispensable para el servicio y salidas de su dicha casa y que uti-liza- desde tiempo. inmemor-al; pidiendo en -consecuencia de su de-manda de interdicto de obra nueva que se decretara desde luego provisionalmente la suspensión de la fábrica de' dicha pared y que esa-“'suspensión sé confirme á su tiempo, previos los trámites regu-lares, con condena de costas á la parte demandada. — 2.—-Resulta-n-d(V: — qúe’por providencia de-1 mismo día se mandó requerir-á Don J.osé .del Carmen Jiménez, como representante de la Sucesión Guarch y; Ríos y de su hijo,-legítimo Don Fernando Jiménez Guarch, bajo los apercibimientos legales, cuyo extremo fué cumplido el. día dos de Abril y en la misma fecha citado el propio S'r. Jiménez en la representación dicha para concurrir el día siete del referido mes al juicio verbal que por la. misma -providencia se señaló. — 3.—Resul-tando : .qhe 'llegado el día siete de Abril, señalado como antes se ha dicho -para la celebración del juicio-, hubo éste de suspenderse, á petición del Letrado de la parte -demandante, fundada en la en-fermedad de una hija suya y en la propia providencia fué seña-lado el quince de Abril para, el acto del juicio. — 4.—-Resultando que en este segundo señalamiento tuvo efecto la' -comparecencia de las partes, agregando en el juicio el Letrado de la- parte 'actora que ratificaba su demanda, por que la obra -denunciada se construía mali-ciosamente, -digo temerariamente por la -Sucesión Guarch, toda voz quet se oponía, á -la orden del Ayuntamiento de Caguas que 1-e pre-venía dejar un espacio de dos metros cuarenta centímetros en-tre la casa, que se construía y 1a, de la Sra. demandante: que la Sucesión Guarch qu-e -construía una casa de siete metros de facha-da la há querido ampliar en el callejón ó espacio que mandó dejar libre el Ayuntamiento, para lo cual había- hecho infinitos esfuerzos el representante de la Sucesión cerca del Ayuntamiento sin que ob-tuviera éxito porque fué desatendida -en sus peticiones; que la- Sra. Jiménez ^sufre perjuicios en la posesión -del callejón p.or el cual da aptrada 4 sus vacas, caballos y á los ciña-dos; se le impide hacer ,1a lijpp.ieza de Ja letrina de los bajos de su-casa y también-pintar 1 ti pared que da al callejón por todo lo cual solicitó quq se confirmase la. suspensión de la -obra. — 5.—-Resultando:—que el .Letrado de la parte,-demandada .se,opuso ,á la demanda y por ello -pidió, al Tribunal que- se alee lp. suspensión que se.decretó en la..obra y se con-dénase á la parte^aetora á, indemnizar los. da-ños y ..perjuicios can-*137sados por la paralización cine obtuvo y, además, al pago de las cos-tas fundándose para ello en que la. reclamación está falta de. todo fundamento. lo que, desde luego salta á la vista, puesto que en el segundo párrafo de la demanda se. consigna al principio de él, que ella se apoya en que -la obra no respeta la parte de terreno, que co-rresponde á la -Sra. demandante, lo que demuestra, que la basa en su derecho de propiedad sobre el terreno que se edifica y- e.n cam-bio en otro párrafo se consigna que la petición se aduce porque la obra le priva de una servidumbre, lo que demuestra falta de dere-cho para pedir, toda vez que si es dueño del terreno no puede so-bre él mismo tener servidumbre á su favor; en que la demanda es-tá mal formulada, porque si no se funda e;n el derecho, de propie-dad y sí en el de servidumbre, debió establecerse el interdicto de recobrar y no el de obra nueva; que la Sra. demandante no es due-ña del terreno en que se fabrica la pared porque los solares son del Municipio; que la Sra. Quiñones sólo se le concedió para.-fabricar un frente de quince varas que tuvo la casa anterior á la suya, cuya medida de frente fué ampliada á quince varas y media en el año mil -ochocientos cuarenta y ocho, por concesión que de esa medía vara de diferencia le hiciera el dueño colindante; á pesar de ello, al cons-truir su casa en el año mil ochocientos noventa y tres, le dio Un frente de casi diez y seis varas, según su propia. declaración en el expe-diente de dominio que de la misma tramita en' este Tribunal: que demuestra que su solar es sólo de quince varas y media el 'hecho de que el esposo de la demandante acudió al Ayuntamiento de Caguas en diez y siete de Julio de mil ochocientos noventa y tres, pidiendo le -cediera media vara más del solar .colindante á fin de que su casa tuviera’diez y seis varas, lo cual no hubiera hecho si el ca-llejón que hoy discute le perteneciera, habiendo acordado el Ayunta-miento que se entendiera con el dueño colindante: que también de-muestra su ningún derecho en -el solar donde fabrica la Suce'sión Guarch el hecho de-que en el año mil novecientos tres pidiera á la Corporación Municipal que' le cediera el solar en que fabrican los demandados: que con la demanda, -ni en-esté -acto, se presenta tí-tulo alguno de propiedad: que si 'bien la Sucesión Gaarch comenzó á fabricar con una fachada de siete metros, dejando un callejón de dos y medio contiguo á la casa de la demandante,- fué porque así le convino, como hoy le interesa ampliarla, pero no por limitación -al-guna que se le hiciera por el Municipio: ’que -no hay disposición nin-guna gubernativa, que impida fabricar contiguas las casas de ma-' ferial: que por las -anteriores tazones no tiené Da/ Dolores Jiménez *138•acción para pedir, como tampoco, flindada eu las ordenanzas Muni-cipales, ni en las Leyes de Policía, ni de Sanidad, toda vez. que ella no tiene la representación de tales entidades: que nunca ha existi-do servidumbre á favor de la demandante, ni se justifica, toda vez que la servidumbre de paso que es discontinúa no puede adquirir-le por prescripción, sino á virtud de título ó por escritura de reco-nocimiento de la misma y por todo lo expuesto solicitó como al prin-cipio (preda consignado, pidiendo además la apertura á prueba. — 6.— Resultando:' — que no habiendo replicado el actor, fué abierto el jui-cio á prueba, proponiéndose por la demandante la de confesión, do-cumental y testifical y de iguales medios se sirvió la parte deman-dada, quien durante el curso de la práctica de ella renunció á la de confesión. — 7.—'Resultando:—que entre los documentos presen-tados por la actora, figura una certificación del Secretario del Ayun-tamiento de 'Caguas, creditiva de que en sesión del Ayuntamiento de cuatro de Octubre de mil ochocientos noventa y .nueve, se acor-dó que en las edificaciones mediara espacio de metro y medio: otra del propio Secretario de que en sesión de nueve de Enero de mil novecientos uno, se acordó que pasase á la Comisión primera para (pie informase lo conveniente sobre un escrito de Don Nicolás Quiño-nes insistiendo que se le ponga en posesión de la parte de fondo que falta por el lado del Oeste para completar que ha 'fabricado su esposa y llama la atención del Consejo sobre el hecho de haber ven-cido el plazo que concediera á Don Salvador Mas para fabricar: otra de igual funcionario referente á la sesión de nueve de Enero de mil novecientos uno en que se dió cuenta con un escrito de Don Salvador Mas en que manifestaba haber comenzado la fábrica de una (‘.asa de manipostería y rogaba la intervención de la comisión que co-rrespondiera, acordando el Consejo que interviniera la comisión pri-mera é indicando á ella que la circular de ocho de Julio de mil ocho-cientos noventa y tres, nada dice respecto al espacio que deba de-jarse en las construcciones de materiales fuertes: otra certificación de que los terrenos del recinto urbano de la ciudad de Caguas son propiedad del Municipio, quien á su nombre los tiene inscritos en el ■Registro de la Propiedad: una comunicación dirigida á Don Nico-lás Quiñones Cabezudo en la que el Alcalde de Caguas le manifies-ta que á su solicitud y á la del Sr. Jiménez, ambas en pretensión de fabricar el callejón existente entre la c-asa de la Sra. del primero ■y la de siete metro de fachada que venía construyendo por el segun-do,' no afectaba en nada al ornato público la construcción ó no de dicha zona. Resultando que por su parte el demandado presentó los *139•.siguientes documentos: certificación del Secretario de este Tribunal de que el expediente ele dominio que tramita Da. Dolores Jiménez Cruz de una casa situada en la plaza de Caguas, calle de Betances esquina á la de Baklorioty mide dieba finca trece- metros treinta y seis centímetros de frente, equivalentes á quince varas y noventa y siete centavos de vara, la que colinda por el Oeste con finca urbana de la Sucesión de D‘. Antonio Guardi y que fué adquirida por construc-ción que de ella se hiciera en el año mil ochocientos noventa y cua-tro: copia notarial de una escritura otorgada en Caguas, el prime-ro de Mayo de mil ochocientos cuarenta y ocho por la que Don José Jiménez dueño entonces de la casa que existió en el solar que hoy fa-brica la .Sucesión Guarch .consintió en que la casa de su .convecino Don Teodoro Nazario que fué sustituida por la de la Sra. deman-dante, tuviera quince varas y media en vez de las quince que hasta entonces había tenido: otra copia de escritura otorgada al día si-guiente por la que al vender Don Teodoro Nazario su casa á Don Celestino López lo hace ya con un frente de quince y media varas: copia de otra escritura por la cual al vender Don Manuel Ríos á Da. Ramona Suárez Valdez en el año mil ochocientos sesenta y odio la casa que había pertenecido al Sr. Nazario, lo hizo con un frente de quince y media varas - certificación del Secretario del Ayunta-miento de Caguas de un escrito presentado á dicha Corporación por Don Nicolás Quiñones Cabezudo en veinte y ocho de Junio de mil ochocientos noventa y nueve en el que solicita se le entregue para edificar el solar inmediato al de su esposa: otra del propio funcio-nario de un escrito del Sr. Quiñones de diez y siete de Junio de mil ochocientos noventa y tres, solicitando del Consejo le cediera media vara de solar, á fin de que el frente de la casa que estaba fabrican-do en la calle del Rosario esquina á la de Alfonzo XII, tuviera las diez y- seis varas de que ha de constar todo solar, -á cuyo escrito re-solvió la Corporación, que si quería podía utilizar esa media vara, pero entendiéndose para ello con el propietario del sitio contiguo: otra certificación sobre los mismos particulares que la anterior; otra referente á un escrito de Don Salvador Mas como tutor de los meno-res Guarch y Ríos, referente á la presentación del plano para la edificación de la finca de que se trata y del acuerdo del Consejo nombrando una comisión, á la que advirtió que la Circular de 8 de Junio de 1893 nada dice del espacio, que deba dejarse entre las casas de material, é inserción del informe de aquella comisión, en la que se manifiesta que entre la nueva fábrica y la casa ele Da. Josefa Ríos queda un espacio de ochenta y cuatro centímetros y que según *140resolvió él-encargado ele la obra dejaría otro de dos metros cincuen-ta centímetros entre la finca que se construye y -la de .Da. Dolores Jiménez: otra de un escrito de Don Nicolás Quiñones por el que en veinte y uno de Marzo de 1903, solicitaba del -Ayuntamiento el solar en que fabricaba la Sucesión Guarch, alegando como título el que había prescrito el término que á dicha Sucesión le fué- concedido para la construcción: otra de que la sucesión Guarch y Ríos ha pa-gado las 'contribncionespor el solar en que hoy levanta la finca: 9— Resultando: — que Don José del Carmen Jiménez contestó que mien-tras él regentea la tutela de dichos menores no ha adquirido nuevos derechos sobre el solar en'que fabrica la Sucesión Guarch: que es cierto 'que frente al callejón que existía entre ambas casas, existe- una casilla pequeña y una letrina que está situada -en el fondo de un medio solar, que fabricó el Sr. Quiñones, al cual solar se entra por la calle de Dadoriot.y, donde para el objeto existe un portón: que si bien es cierto que puso por orden del Ayuntamiento una cerca en el mencionado callejón Ja quitó para introducir los materiales de fa-bricación y que el esposo de la Sra. Jiménez le propuso poner por cuenta de ambos u'na puerta en dicho callejón, pero esa proposición nó la aceptó el demandante.- — 10.-^Resultando:—que los testigos Don José Ríos Aponte, José Muñiz Sánchez y Cristóbal Colón expusie-ron constarles que entre las antiguas casas que existieron en las que ocupan hoy las de este -litigio había un callejón de tres "metros: que por él entraba su coche Don Nicolás Quiñones antes de ser fabrica-da la actual casa de su esposa: que" para esa fábrica se utilizó el mencionado callejón para, entrar los carros con materiales: los mis-inos testigos y además Don Ramón Séhroder, José Santana, Rafael Recei y Victor Cristian manifestaron' que ' clesp-ués de - construida lá casa de la demandante ha continuado usando el callejón pana la entrada de vacas, de dicha Sra. criados y paso-de caballos: que por el-callejón se puede subir á la casa de la actora: que en línea recta con él se encuentra un.a letrina y un cobertizo: que la fábrica que viene haciendo la Sra. Jiménez -con el fondo 'de su casa, vierte sus aguas en el callejón: que el' solar en que lioy construye la Sucesión Guarch es-tuvo unos veinte años sin fabricar y cuando se inició el trabajó ya hacía años que había terminado el suyo la Sra. 'Quiñones: que Don Nicolás Quiñones ha'atendido al saneamiento del callejón y que por lo estrecho que éste ha de quedar hoy, no podrá limpiarse la letrina ni pintarse las paredes y á repreguntas contestaron algunos de ellos que el solar en que está la letrina de que se habla tiene salida al patio.de la- Sra. Jiménez y por él á la cálle de Alfonso XII: que por *141esta calle tuvo su entrada la antigua. casa' que existió en el solar de-la Sra. -Jiménez: alguno 'dijo que el callejón pertenece al Ayuntamien-to y que después de construida la casa -del Sr. Quiñones por los ba-jos'de ella entra su coche. — 11.—-Resultando:—que los testigos de la parte demandada Don Odón Somonte, Miguel Puig Auger, Francisco López, Manuel S-uárez, Segundo Delgado y Hermógenes Ji-ménez, expresaron ser cierto que la casa anterior á la de la Sra. Guiñones tenía la entrada por la calle -de Alfonso -XII hoy Baldo-rio-ty: que la contigua donde boy fabrica la Sucesión Guareh, te-nía su entrada, exclusiva para ella por un callejón' que hacía las ve-ces de zaguán y la separaba de su colindante donde fabricó la ac-lara: que derribadas ambas casas quedaron los solares vacantes, acce-sibles al Público: el tercer testigo además, que corno carpintero fué encargado de derribar las casas viejas de que se hace men-ción, conociendo el callejón que las separaba, el que pertenecía y utilizaba únicamente la que existió, donde hoy fabrica Ja Sucesión Guareh: que las casas fueron derribadas del ochenta y cuatro :íl ochenta y siete: todos los mencionados Sres. declaran que cuando el solar de la Sucesión Gu-areh estuvo sin construcción, fué cuan-do únicamente el Sr. Quiñones en él ordeñaba sus vacas, lo mismo que entraba cualquier particular,- mas nada de eso ocurrió después-de comenzada la obra y de cercada: que la casa de los demandantes tiene un portón por la calle de Balclorioty para entrada de coches y animales, el que conduce á su patio y de éste por una puerta á un solar contiguo, cuya salida fué siempre por esa calle: que gene-ralmente entre las casas de material no se deja hueco alguno y así se ha hecho ahora con dos que se han fabricado en Caguas: los tes-tigos Juan Zargen'tón y Liborio Jorge, dijeron que los comisionó Don Nicolás Quiñones en presencia de varios operarios para que dijeran al demandado- que no fabricara el callejón que había existido y por cuya concesión le pagaría quinientos pesos: que también dijo que había solicitado varias veces del Ayuntamiento el solar en que fabrica la Sucesión demandada -siéndole negado y que por dio y por que el tutor no quería venderle el 'callejón le pondría pleito con objeto de mortificarle, toda vez que sabía que -para ello no tenía derecho, haciéndolo únicamente por temeridad. — 12.—Resultando:— que terminada la prueba quedó el juicio concluso para sentencia, cuya votación tuvo efecto el veinte y cinco de los corrientes y que en la tramitación del juicio se han observado las reglas del proce-miento. — Siendo Ponente el Juez Asociado D. Charles E. Foote.— 1. Considerando: que el actor alega liara fundar su demanda dos *142derechos que no pueden coexistir en él: el de posesión del calle-jón en que edifica la 'parte 'demandada y el de servidumbre del mis-mo callejón á favor del pr-omovente, si es que la posesión se alega en concepto de dneño ó como derivación directa de esos derechos dominicales y la servidumbre como limitación de los derechos de propiedad de otra persona. — 2.—Considerando: que dando la inter-pretación más favorable á las alegaciones del demandante, solo pue-de entenderse que funda su •derecho en la posesión de la servidum-bre de paso por el callejón ameritado y que habiendo sido inte-rrumpida dicha servidumbre utilizaba el interdicto de obra nueva para evitar-el despojo de su derecho. — 3.-—'Considerando: que fija-dos así los términos del debate correspondía al actor traer al juicio algún principio de prueba de la existencia de la -servidumbre que dice interrumpida, la que por pertenecer á la clase de ¿as discon-tinuas debía constar en título, bien la prueba consistiera en la pre-sentación de éste, aparte de su cliscutibilidad en juicio ordinario, bien en 1a- testifical ú otra pertinente, que tendiese á probar la exis-tencia de ese título, en que se funda el interrumpido derecho de servidumbre. — 4.—Considerando : que apreciada la prueba en su com-junto, no se viene en conocimiento de que el actor de modo más ó menos eficaz gozase de un derecho y por tanto no puede apreciarse que la nueva construcción efectuada por los demandados prive al demandante del disfrute de ese derecho, lesión por la que concede la ley de Enjuiciamiento el interdicto de obra nueva, pudiendo las demás perturbaciones con-tr-a Ley tratarse en la forma amplia del juicio ordinario correspondiente. — 5.—Considerando: que la prue-ba de ambas partes demuestra que reconocen al Ayuntamiento de Caguas corno dueño ó poseedor del callejón en que se construye la obra nueva, sin que la parte actora presente comprobante alguno de que se la haya concedido por dicha Corporación el uso de la ex-presada propiedad. — 6.—Considerando: que en la tramitación de este juicio se han observado las prescripciones legales. — 'Vistos los artí-culos 430, 546 y 547 del Código Civil, los artículos 1661 y siguien-tes de la Ley de Enjuiciamiento Civil, en lo no modificada por la Orden General número 118, serie de 1899. — Fallamos-, que debe-mos mandar y mandamos alzar la suspensión 'acordada en este jui-cio; de la obra que en la calle de Betances de la Ciudad de Caguas, frente al Parque Central, está construyendo la demandada Suce-sión Guarch y Ríos, representada por el Sr. Don José del Carmen Jiménez, sin perjuicio de lo dispuesto en el artículo- 1673 de la Ley de Enjuiciamiento Civil; condenando á Da. Dolores Jiménez Cruz al *143pago de las costas; Así por esta nuestra sentencia, lo pronuncia-mos, mandamos j firmamos, — Salvador Fulladosa, — Ramón Quiño-nes. — 'Charles E. Foote.”
En su argumento en esta Corte, 3^ en su alegato por es-crito, el Abogado del apelante, sostuvo 'que la alegación fundamental de la demanda tenía dos aspectos, el ele de-recho y el de gravamen real de servidumbre, ageno á los interdictos, y el de hecho, el objeto especial de estos jui-cios sumarísimos.
Pero 110 se investiga en los interdictos cualquiera, ni todo hecho, sino un solo hecho especial, á saber: el hecho de la posesión. Dice Manresa, en su obra sobre Enjui-ciamiento Civil, Título XX: “Son, pues, los interdictos unos juicios sumarísimos, que tienen por objeto decidir interinamente sobre la actual y momentánea posesión, ó sea sobre el hecho de la posesión, sin perjuicio del dere-cho de los interesados: 3^ también suspender ó evitar un hecho que nos perjudica ó puede causar daño.”
Y generalmente los autores tratan de los interdictos como juicios posesorios con el objeto de protejer la pose-sión. Es demasiado indeterminado decir que es el obje-to del interdicto investigar el “aspecto de hecho”. Ade-más, aunque parece ser verdad demasiado evidente para decirlo, la posesión no puede existir, sin existir la cosa poseída. ,
Aceptando pues la división del Código Civil de las co-sas en cosas corporales y cosas incorporales, no puede presentarse dificultad alguna al tratar de la posesión de una' cosa corporal. Xo hay que demostrar nada para saber lo que significa la posesión de una cosa que es tangible. Pero la mayor dificultad que se presenta en un caso como el presente, es la de concebir una idea adecuada de lo que significa la posesión de una cosa incorporal, como la servidumbre. & Si se ha de investigar el hecho de la po-sesión, cuál es la naturaleza de la prueba que se necesita *144para demostrarlo % En vista de que las sentencias dicta-das en interdictos no se pasaban para su revisión ante la Corte Suprema de España, no existe nada en la jurispru-dencia de dicho Tribunal que nos pueda servir de guía. Después de una laboriosa consideración la Corte es de opinión que aunque puede ser que no es necesario demos-trar la adquisición ú origen de una servidumbre, ó los de-más incidentes de un juicio ordinario, es obligación del demandante probar hechos suficientes de los cuales pue-de deducirse la existencia de la servidumbre y el uso del mismo por él.
Las pruebas han sido muy bien sumarizadas por la Cor-te inferior. La apelante reclama el uso de una servidum-bre de paso por un callejón de tres pies ó menos, contiguo á su casa en la calle ele Betances, y ofrece prueba para de-mostrar que ha usado dicho callejón (propiedad de la Mu-nicipalidad de Caguas) para varios propósitos. Sin embargo, hay otras pruebas que demuestran que, con excep-ción de hacer la limpieza del citádo callejón, y de pintar la pared de su casa, todos aquellos actos pueden verificar-se y se han verificado en varias ocasiones, por la entrada á la calle de Alfonso XII, estando situada la casa de la demandante en la esquina de las dos calles. En cuanto á la pintura de la pared no hay pruebas de que jamás haya sido pintada, y mucho menos de que lo haya sido en la parte descrita, puesto .que los testigos se limitan á decla-rar que no había lugar suficiente de hacerlo. Ahora bien, el callejón de que nos ocupamos es indudablemente la propiedad de la Municipalidad, y sería demasiado ya, pe-•dir á la Corte que infiriese la existencia de'una servidum-bre por el mero hecho de limpiar el callejón. Los testigos que declaran que se limpiaba, también dicen que se verifi-caban los demás actos, y si existe alguna duda en cuanto á la continuidad de aquellos actos ó la frecuencia con que se verificaban, para mostrar una servidumbre, la misma *145duda se presentará en cuanto al que no se ha controverti-do directamente.
Otra prueba positiva del demandado, y que no se ha contradicho, merece la misma consideración. Es al efec-to que antes de construirse la casa de la Sucesión Guarch, y el solar en el cual está construida dicha casa, junto con el callejón, se usaba por el público en general, sin la se-gregación del callejón; que anteriormente la entrada principal de la casa de la demandante estaba en la calle de Alfonso XII, y la servidumbre, si existía alguna, no podría haber existido durante más de ocho años, porque dentro de dicho término se construyó la casa. Conside-rando la prueba toda en conjunto no es suficiente para fundar en ella una sentencia de suspensión de la obra principiada.
En vista del derecho que asiste á los demandados des-pués de considerado el vago y variable carácter de las ale-gaciones hechas por la demandante, en unión de la prue-ba, el Tribunal está convencido de que se ha hecho cum-plida justicia y que debe confirmarse la sentencia de la Corte inferior.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández, Xigueras y MacLeary.